Putnam, J.:
The papers submitted show that the only business carried on by the' relator,-, a foreign corporation, in this State during the year ending November 1, 1895, was that of soliciting orders through, agents, and'that when the orders were obtained, the goods were shipped from its factory at Westfield,-Mass., to the purchaser. Such a business cannot be taxed in this State. (Brennan v. Titusville, 153 U. S. 289 ; Robbins v. Shelby Co. Taxing District, 120 id. 489.)
In the carrying on of its business of soliciting and obtaining orders within this State, the relator had the lease óf an- office in New York city in which it kept samples of the value of about $4,000, and it also kept' a bank account in which the average balance was $3,4Y0. But such fact did not render the relator liable to taxation under the provisions of chapter 542, Laws of 1880, and acts amendatory thereof, on account of said lease, or for the value or amount of said samples and bank balance. Such lease, bank account and samples were merely incidental to the business of soliciting orders and making sales, which the relator co,uld carry on in this State without being liable to taxation. (People ex rel. Wash. Mills Co. v. Roberts, 8 App. Div. 201; 151 N. Y. 619; People ex rel. Brewing Co. v. Roberts, 22 App. Div. 282.) In the case last cited it is. said that “ the fact that the machinery with which an interstate business is carried on is to some extent located within this State does not make such business taxable here.” (See People ex rel. Penn. R. R. Co. v. Wemple, 65 Hun, 252; People ex rel. Seth Thomas Clock Co. v. Wemple, 133 N. Y. 323.)
We are unable to discover from the papers submitted to us that for the year ending November 1,1895, the relator had any property in this State liable to taxation under the act of 1880, unless possibly the “ odds and ends of repairs ” kept on hand during said period of the .average value of $500. The value of, the property thus liable to taxation is too inconsiderable to be considered.
The determination of the Comptroller should be reversed, with fifty dollars costs and disbursements;
■ All concurred.
' . Determination of Comptroller reversed, with fifty dollars costs and disbursements.